Exhibit 10.1

EXECUTION VERSION

GOLDMAN SACHS BANK USA

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

New York, New York 10282-2198

CONFIDENTIAL

April 18, 2017

Cardinal Health, Inc.

7000 Cardinal Place

Dublin, OH 43017

Attention: Michael Kaufmann

Project Fortis

Commitment Letter

Ladies and Gentlemen:

Cardinal Health, Inc. (“you” or the “Borrower”) has advised Goldman Sachs Bank
USA (“GS Bank”) and Goldman Sachs Lending Partners LLC (“GSLP” and, together
with GS Bank, “Goldman Sachs”, the “Commitment Parties”, “we” or “us”) that you,
directly or indirectly through one or more of your wholly-owned subsidiaries,
intend to acquire (the “Acquisition”) certain assets and equity interests
identified to us as “Fortis” (the “Acquired Business”) from Medtronic plc, an
Irish public limited company (the “Seller”) and to consummate the other
Transactions. In connection therewith, the Borrower intends to obtain a 364-day
senior unsecured bridge term loan credit facility (the “Bridge Facility”) in an
aggregate principal amount of up to $4.5 billion (as such amount may be reduced
as set forth in the Term Sheet (as defined below)) and obtain an amendment to
its Revolving Credit Agreement to increase the Maximum Consolidated Leverage
Ratio financial covenant (the “Revolver Amendment”). The date of consummation of
the Acquisition is referred to herein as the “Closing Date”. All capitalized
terms used and not otherwise defined herein shall have the same meanings as
specified therefor in the Term Sheet.

1. Commitments. In connection with the foregoing, (a) each of GS Bank and GSLP
is pleased to advise you of its several (and not joint) commitment to provide
$2,850,000,000 and $1,650,000,000, respectively, of the Bridge Facility (each in
such capacity, an “Initial Lender”), (b) GS Bank is pleased to advise you of its
willingness to act as the sole and exclusive administrative agent (in such
capacity, the “Administrative Agent”) for the Bridge Facility and (c) GS Bank is
pleased to advise you of its willingness, and you hereby engage GS Bank, to act
as the sole and exclusive lead arranger and sole and exclusive bookrunning
manager (in such capacity, the “Lead Arranger”) for the Bridge Facility, and in
connection therewith to form a syndicate of lenders for the Bridge Facility
(collectively, the “Lenders”) in consultation with you and subject to the
provisions of this Commitment Letter, in each case upon and subject to the terms
and conditions set forth in this letter and in Exhibits A and B hereto
(collectively, the “Term Sheet” and, together with this letter agreement, the
“Commitment Letter”). You further agree, subject to the last paragraph of
Section 2 of this Commitment Letter, that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and



--------------------------------------------------------------------------------

the Fee Letter (as hereinafter defined)) will be paid in connection with the
Bridge Facility unless you and we shall so agree, including as agreed prior to
the date hereof in accordance with the Syndication Plan (as defined below).

2. Syndication. The Lead Arranger intends to commence syndication of the Bridge
Facility promptly after your acceptance of the terms of this Commitment Letter
and the Fee Letter (which syndication shall not reduce the commitment of the
Initial Lenders hereunder, except as provided for in this Section 2 and
Section 8). You agree to provide us with a period of at least 30 consecutive
days following the date hereof and prior to the Closing Date to syndicate the
Bridge Facility; provided that, for the avoidance of doubt, it is understood and
agreed that (i) compliance with this sentence shall not be a condition precedent
to the availability of the Bridge Facility on the Closing Date and (ii) you
shall not be required to seek an extension of the Closing Date under the
Acquisition Agreement, or take any action that would violate any provision of
the Acquisition Agreement, to comply with this sentence. You agree to actively
assist the Lead Arranger in achieving a Successful Syndication (as defined in
the Fee Letter) until the earliest to occur of (a) the occurrence of a
Successful Syndication and (b) the date that is 30 days following the Closing
Date. Such assistance shall include (a) subject to the proviso in clause
(b) below, your providing and causing your advisors to provide the Lead Arranger
upon request with all customary information reasonably deemed necessary by the
Lead Arranger to complete such syndication, (b) your assistance in the
preparation of an information memorandum with respect to the Bridge Facility in
form and substance customary for transactions of this type and otherwise
reasonably satisfactory to the Lead Arranger (each, an “Information Memorandum”)
(collectively with the Term Sheet and any additional summary of terms prepared
for distribution to Lenders (as hereinafter defined), the “Information
Materials”), it being understood and agreed that projections and/or financial
statements with respect to the Acquired Business that are to be included in the
Information Materials shall be as mutually agreed between you and us, (c) your
using your commercially reasonable efforts to (i) ensure that the syndication
efforts of the Lead Arranger benefit from your existing lending relationships
and (ii) prior to the launch of the syndication, obtain a monitored Public Debt
Rating for the Borrower from Moody’s Investors Service, Inc. (“Moody’s”) and
Standard & Poor’s, a division of S&P Global Inc. (“S&P”), that give effect to
the Transactions and (d) making your officers and advisors available from time
to time upon commercially reasonable notice to attend and make presentations at
a reasonable number of meetings of prospective Lenders at times and places to be
mutually agreed.

Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the Acquisition, from and after the date of the execution and
delivery of the Credit Documentation, the only consent that will be required to
waive the conditions precedent to the initial funding of the Bridge Facility on
the Closing Date is the consent of the Lenders holding a majority of the
commitments outstanding at such time.

In order to facilitate an orderly and successful syndication of the Bridge
Facility, you agree that until the earlier of the occurrence of a Successful
Syndication and 30 days following the Closing Date (such earlier date, the
“Syndication Date”), the Borrower will not issue, announce, offer, place or
arrange debt securities or any syndicated credit facilities of the Borrower or
its domestic subsidiaries (other than (i) the Senior Notes, (ii) any Excluded
Debt (provided that for purposes of this paragraph “Excluded Debt” shall not be
deemed to include refinancings, replacements or extensions of the Revolving
Credit Agreement or the Receivables Purchase Agreement) and (iii) any other
financing reasonably agreed to by the Lead Arranger), in each case if such
issuance, announcement, offering, placement or arrangement could reasonably be
expected to materially impair the primary syndication of the Bridge Facility.

From the date of this Commitment Letter to and including the date that is 30
consecutive days after the date hereof (the “Initial Syndication Period”),
decisions regarding the syndication of the Bridge Facility,

 

2



--------------------------------------------------------------------------------

including determinations as to the timing of all offers to prospective Lenders,
the selection of Lenders, the acceptance and final allocation of commitments,
the awarding of any “agent” title or similar designation or role to any Lender
and the amounts offered and the compensation provided to each Lender from the
amounts to be paid to the Lead Arranger pursuant to the terms of this Commitment
Letter and the Fee Letter, will be made jointly by Goldman Sachs and the
Borrower and, except to the extent the Lead Arranger and the Borrower otherwise
agree, in accordance with the syndication plan heretofore jointly developed by
such parties (the “Syndication Plan”). Without limiting the foregoing, the
Bridge Facility will be syndicated during the Initial Syndication Period only to
Lenders identified in the Syndication Plan (and in the order set forth in the
Syndication Plan) or otherwise agreed in writing prior to the date hereof (the
“Designated Lenders”). Following the Initial Syndication Period, if and for so
long as a Successful Syndication (as defined in the Fee Letter) has not been
achieved, the Lead Arranger shall manage and control all aspects of the
syndication of the Bridge Facility in consultation with you (including in the
selection of Lenders); provided that the Bridge Facility shall not be syndicated
to competitors of the Borrower and its subsidiaries specifically identified to
the Lead Arranger in writing from time to time (collectively, the “Disqualified
Lenders”). The commitments of Goldman Sachs hereunder with respect to the Bridge
Facility will be reduced dollar-for-dollar by the amount of each commitment for
the Bridge Facility received from a Permitted Assignee selected in accordance
with this paragraph upon such Permitted Assignee becoming (i) a party to this
Commitment Letter as an additional “Commitment Party” pursuant to a Joinder
Agreement or (ii) a party to the Credit Documentation. For the purposes herein,
“Permitted Assignee” shall mean each Designated Lender and any other Lender
(other than a Disqualified Lender) approved by you in your reasonable
discretion. In connection with any commitments received from Permitted Assignees
selected in accordance with this paragraph, you agree, at the request of the
Lead Arranger to enter into one or more customary joinder agreements (a “Joinder
Agreement”) providing for such Permitted Assignees to become an additional
“Commitment Party” under this Commitment Letter and extend commitments in
respect of the Bridge Facility directly to you (it being agreed that the
commitments of Goldman Sachs and such additional Commitment Parties will be
several and not joint, and that such Joinder Agreements will contain such
provisions relating to titles, the allocation of any reductions in the amount of
the Bridge Facility and other matters relating to the relative rights of the
Lead Arranger and such additional Commitment Parties as the Lead Arranger may
reasonably request). It is understood that no Lender participating in the Bridge
Facility will receive compensation from you in order to obtain its commitment,
except on the terms contained herein and in the Term Sheet and the Fee Letter.
Notwithstanding anything to the contrary provided herein, unless otherwise
agreed in writing by you or pursuant to this paragraph or Section 8 of this
Commitment Letter, no assignment in connection with the syndication described
herein will reallocate, reduce or release the Initial Lenders’ obligation to
fund its entire commitments in the event any assignee of such Initial Lender
shall fail to do so on the Closing Date.

3. Information Requirements. You hereby represent and warrant that all written
information other than projections and other forward looking information and
information of a general economic or industry nature (the “Information”) that
has been or is hereafter made available to the Lead Arranger or any of the
Lenders by you or on behalf of you by any of your representatives in connection
with the Transactions (which representation and warranty shall be to the best of
your knowledge to the extent it relates to the Acquired Business), taken as a
whole, is and will be (as of the date made available) correct in all material
respects and does not and will not (as of the date made available), taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were or are
made and (b) all financial projections concerning the Borrower, the Acquired
Business and their subsidiaries that have been or are hereafter made available
to the Lead Arranger or any of the Lenders by you or on behalf of you by any of
your representatives (the “Projections”) have been or

 

3



--------------------------------------------------------------------------------

will be prepared in good faith based upon assumptions believed by you to be
reasonable at the time made (which representation and warranty shall be to the
best of your knowledge to the extent it relates to the Acquired Business); it
being understood that the Projections are subject to significant uncertainties
and contingencies, many of which are beyond your control, the Projections, by
their nature, are inherently uncertain and no assurances are being given that
the results reflected in the Projections will be achieved and actual results may
differ from the Projections and such differences may be material. You agree that
if at any time prior to the later of the Syndication Date and Closing Date, any
of the representations in the preceding sentence would be incorrect in any
material respect if the Information and Projections were being furnished, and
such representations were being made, at such time, then you will promptly
supplement (or, in the case of the Acquired Business, use commercially
reasonable efforts to supplement), or cause to be supplemented, the Information
and Projections so that such representations contained in this paragraph remain
correct in all material respects under those circumstances. In issuing this
commitment and in arranging and syndicating the Bridge Facility, the Commitment
Parties are and will be using and relying on the Information and Projections, if
any, without independent verification thereof.

You acknowledge that (a) the Lead Arranger on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Borrower, the Acquired Business,
their respective affiliates or any other entity, or the respective securities
thereof, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Information Materials and (b) to prospective Public
Lenders, you shall provide us with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
MNPI therefrom. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.

You agree that the Lead Arranger on your behalf may distribute the following
documents to all prospective Lenders, except to the extent you advise the Lead
Arranger in writing (including by email) within a reasonable time prior to their
intended distributions that such material should only be distributed to
prospective Private Lenders and provided that you shall have been given a
reasonable opportunity to review such documents: (a) administrative materials
for prospective Lenders such as lender meeting invitations and funding and
closing memoranda, (b) notifications of changes to the terms of the Bridge
Facility and (c) other materials intended for prospective Lenders after the
initial distribution of the Information Materials, including drafts and final
versions of term sheets and definitive documents with respect to the Bridge
Facility. If you advise us that any of the foregoing items should be distributed
only to Private Lenders, then the Lead Arranger will not distribute such
materials to Public Lenders.

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter, addressed to
you and dated the date hereof, from GS Bank and GSLP (the “Fee Letter”). You
also agree to reimburse the Commitment Parties from time to time on demand for
(i) the reasonable and documented fees, disbursements and other charges of Davis
Polk & Wardwell LLP, as counsel to the Lead Arranger and the Administrative
Agent (which counsel shall provide you with an update of such amounts upon your

 

4



--------------------------------------------------------------------------------

request from time to time), and (ii) all other reasonable and documented
out-of-pocket fees and expenses of the Lead Arranger not to exceed $10,000 in
the aggregate, in each case incurred in connection with the Bridge Facility.

(b) You also agree to indemnify and hold harmless the Commitment Party and each
of its affiliates, successors and assigns and their respective officers,
directors, employees, agents, advisors, controlling persons and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable and documented fees, disbursements and other charges
of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the
Transactions, this Commitment Letter, the Term Sheet, the Fee Letter or the
Bridge Facility, or any use made or proposed to be made with the proceeds
thereof, except, in each case, (a) to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnified Party or any Related Person (as
hereinafter defined) of such Indemnified Party, (b) to the extent resulting from
any claim, litigation, investigation or proceeding (any of the foregoing, a
“Proceeding”) that does not involve an act or omission of you or any of your
affiliates and that is brought by an Indemnified Party solely against another
Indemnified Party, other than claims against any Initial Lender or the Lead
Arranger in its capacity in fulfilling its role as an agent or arranger under
the Bridge Facility or (c) to the extent arising from a material breach by such
Indemnified Party or any Related Person thereof of its obligations hereunder as
found by a final, non-appealable judgment by a court of competent jurisdiction.
In the case of any Proceeding to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors, the Seller, the Acquired Business or
their subsidiaries, affiliates or equity holders or an Indemnified Party,
whether or not an Indemnified Party is otherwise a party thereto and whether or
not any aspect of the Transactions is consummated. For purposes hereof, a
“Related Person” of an Indemnified Party means (a) any controlling person,
controlled affiliate or subsidiary of such Indemnified Party, (b) the respective
directors, officers or employees of such Indemnified Party or any of its
subsidiaries, controlled affiliates or controlling persons and (c) the
respective agents and advisors of such Indemnified Party or any of its
subsidiaries, controlled affiliates or controlling persons.

(c) It is further agreed that the Commitment Parties shall be severally liable
solely in respect of its commitments to the Bridge Facility, on a several, and
not joint, basis with any other Lender. Notwithstanding any other provision of
this Commitment Letter, (i) neither you nor any Indemnified Party shall be
liable to any Indemnified Party or you, as the case may be, for any indirect,
special, punitive or consequential damages in connection with your or its
activities relating to or obligations pursuant to this Commitment Letter, the
Term Sheet, the Fee Letter and the Bridge Facility; provided that this sentence
shall not limit your indemnity obligations expressly provided in the immediately
preceding paragraph (b) above; (ii) no Indemnified Party shall be liable for any
damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final, non-appealable judgment of a court of competent jurisdiction; and
(iii) you shall not be responsible for the fees and expenses of more than one
separate firm of attorneys for claims of the Indemnified Parties, taken as a
whole, in each applicable jurisdiction (in addition to one separate firm of
local attorneys in each jurisdiction and reasonably necessary specialty counsel
(such as tax and regulatory)) and in the case of an actual or perceived conflict
of interest, one additional counsel for the affected Indemnified Party in each
appropriate jurisdiction. You shall not be liable for any settlement of any
pending or threatened

 

5



--------------------------------------------------------------------------------

Proceeding effected without your prior written consent (which consent shall not
be unreasonably withheld); provided, however, that the foregoing indemnity will
apply to any such settlement in the event that you were offered the ability to
assume the defense of the action that was the subject matter of such settlement
and elected not to assume such defense. You shall not, without the prior written
consent of an Indemnified Party (which consent shall not be unreasonably
withheld, delayed or conditioned), effect any settlement of any pending or
threatened Proceeding against an Indemnified Party in respect of which indemnity
could have been sought hereunder by such Indemnified Party unless (i) such
settlement includes an unconditional release of such Indemnified Party from all
liability or claims that are the subject matter of such Proceeding and (ii) does
not include any statement as to any admission of fault, culpability or failure
to act by or on behalf of an Indemnified Party. Each Indemnified Party will
promptly notify you upon receipt of written notice of any claim or threat to
institute a claim, provided that any failure by any Indemnified Party to give
such notice shall not relieve you from the obligation to indemnify the
Indemnified Parties unless such failure to provide such notice is prejudicial to
your interests.

5. Conditions to Financing. The Initial Lenders’ commitment hereunder, and each
of our agreements to perform the services described herein, are subject only to
the following conditions: (a)(x) except as set forth on the Disclosure Letter
(as defined in the Acquisition Agreement), from April 29, 2016 to the date
hereof there have not been any effects, events, occurrences, circumstances or
changes that, individually or in the aggregate, have resulted or would
reasonably be expected to result in an Acquired Business Material Adverse Effect
and (y) since the date hereof, there has not been an Acquired Business Material
Adverse Effect, (b) the execution and delivery of definitive documentation with
respect to the Bridge Facility consistent with this Commitment Letter and the
Fee Letter (the “Credit Documentation”), and (c) the satisfaction of other
conditions set forth on Exhibit B.

For the purposes hereof, “Acquired Business Material Adverse Effect” means
“Material Adverse Effect” as defined in the Acquisition Agreement.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, (a) the only representations
relating to the Acquired Business, its subsidiaries and its businesses the
accuracy of which shall be a condition to the availability of the Bridge
Facility on the Closing Date shall be the representations made by or with
respect to the Acquired Business and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that you have (or a subsidiary of yours has) the right to terminate your
(or its) obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition pursuant to the Acquisition Agreement (as hereinafter
defined), as a result of a breach of such representations in the Acquisition
Agreement (the “Acquisition Agreement Representations”), (b) the only other
representations the accuracy of which shall be a condition to availability of
the Bridge Facility on the Closing Date shall be the Specified Representations
(as hereinafter defined) and (c) the terms of the definitive documentation for
the Bridge Facility shall be in a form such that the Bridge Facility is
available on the Closing Date if the conditions set forth in clauses (a) through
(c) of the first paragraph of this Section 5 of this Commitment Letter are
satisfied. For purposes hereof, “Specified Representations” means the
representations and warranties made by the Borrower in the Credit Documentation
and set forth in the Term Sheet relating to corporate status, corporate power
and authority to enter into the Credit Documentation, due authorization,
execution, delivery and enforceability (subject to customary enforceability
exceptions) of the Credit Documentation, no conflicts of the Bridge Facility
with charter documents, the Revolving Credit Agreement or any debt instrument
evidencing debt in an aggregate principal or committed (without duplication)
amount outstanding of more than $100,000,000, Regulation U, the Investment
Company Act, use of proceeds of the Bridge Facility not violating laws against
sanctioned persons and foreign corrupt practices, and absence of payment and
bankruptcy (as it related to the Borrower) events of default.

 

6



--------------------------------------------------------------------------------

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter, and the contents hereof and thereof, are confidential and may not be
disclosed by you in whole or in part to any person or entity without our prior
written consent except (i) on a confidential basis to your accountants,
attorneys and other professional advisors in connection with the Transactions
and your officers, directors, employees and agents, (ii) pursuant to the order
of any court or administrative agency in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process based on the reasonable advice of your legal counsel (in which case you
agree to inform us promptly thereof to the extent not prohibited by law, rule or
regulation), (iii) upon the request or demand of any regulatory authority having
jurisdiction over you or any of your respective affiliates, (iv) in the case of
the Commitment Letter and the contents hereof (but neither the Fee Letter nor
the contents thereof) as you may determine is customary or reasonably advisable
to comply with your obligations under securities and other applicable laws and
regulations, including, without limitation, in connection with filings with the
Securities and Exchange Commission, (v) to the extent requested by them, to
Moody’s, S&P and Fitch, Inc. (“Fitch”) on a confidential basis, (vi) the Term
Sheet attached to this Commitment Letter to potential debt providers in
coordination with us to obtain commitments to the Bridge Facility from such
potential debt providers, (vii) to the extent that such information becomes
publicly available other than by reason of disclosure in violation of this
agreement by you, (viii) this Commitment Letter in any syndication or other
marketing materials, prospectus or other offering memorandum, or any public or
regulatory filing in each case relating to the Bridge Facility or the Senior
Notes and (ix) the Commitment Letter and the Fee Letter (redacted in a customary
manner reasonably satisfactory to us) on a confidential basis to the Seller, its
officers, directors, employees and agents, accountants, attorneys and other
professional advisors in connection with the Transactions. This paragraph shall
terminate (as it relates to Commitment Letter but not as it relates to the Fee
Letter) on the second anniversary of the date hereof.

The Commitment Parties shall use all confidential information provided to it by
or on behalf of you hereunder solely for the purpose of providing the services
which are the subject of this Commitment Letter and otherwise in connection with
the Transactions and shall treat confidentially all such information; provided,
however, that nothing herein shall prevent the Commitment Parties from
disclosing any such information (i) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case the applicable Commitment Party agrees to inform you promptly thereof prior
to such disclosure to the extent not prohibited by law, rule or regulation),
(ii) upon the request or demand of any regulatory authority having jurisdiction
over a Commitment Party or any of its affiliates, (iii) to the extent that such
information becomes publicly available other than by reason of disclosure in
violation of this agreement by a Commitment Party, (iv) to each Commitment
Party’s affiliates, employees, legal counsel, independent auditors and other
experts or agents who need to know such information in connection with the
Transactions and are informed of the confidential nature of such information,
(v) for purposes of establishing a “due diligence” defense, (vi) to the extent
that such information is received by a Commitment Party from a third party that
is not to such Commitment Party’s knowledge subject to confidentiality
obligations to you, (vii) to the extent that such information is independently
developed by a Commitment Party, (viii) to potential Lenders, participants or
assignees who agree to be bound by the terms of this paragraph (or language
substantially similar to this paragraph or as otherwise reasonably acceptable to
you and the Commitment Parties, including as may be agreed in any confidential
information memorandum or other marketing material), (ix) to the extent
requested by them, to Moody’s, S&P and Fitch on a confidential basis, and (x) to
market data collectors, similar service providers to the lending industry, and
service providers to Goldman Sachs and the Lenders in connection with the
administration and management of the Bridge Facility; provided that such
information is limited to the existence of this Commitment Letter and generic
information about the Bridge Facility. This paragraph shall terminate on the
second anniversary of the date hereof.

 

7



--------------------------------------------------------------------------------

You acknowledge that the Commitment Parties or their respective affiliates may
be providing financing or other services to parties whose interests may conflict
with yours. Each Commitment Party agrees that it will not furnish confidential
information obtained from you to any of its other customers and will treat
confidential information relating to the Borrower, the Acquired Business and
their respective affiliates with the same degree of care as it treats its own
confidential information. Each Commitment Party further advises you that it will
not make available to you confidential information that it has obtained or may
obtain from any other customer. Subject to the preceding paragraph, you agree
that in connection with the services and transactions contemplated hereby, each
Commitment Party is permitted to access, use and share with any of its bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning the Borrower, the Acquired Business or any of their
respective affiliates that is provided to a Commitment Party by or on behalf of
you or any of your representatives.

You acknowledge that, Goldman, Sachs & Co. has been retained by you (or one of
your affiliates) as financial advisor (in such capacity, the “Financial
Advisor”) in connection with the Acquisition. You agree to such retention, and
further agree not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from
the engagement of the Financial Advisor, on the one hand, and our and our
affiliates’ relationships with you as described and referred to herein, on the
other. Each additional Commitment Party that executes a Joinder Agreement or
otherwise becomes party hereto after the date hereof acknowledges (i) the
retention of Goldman, Sachs & Co. as the Financial Advisor and (ii) that such
relationship does not create any fiduciary duties or fiduciary responsibilities
to such additional Commitment Party on the part of Goldman Sachs or its
affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Bridge Facility and any related arranging or other
services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) no Commitment Party has provided any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, (iii) you
are capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby, (iv) in connection with each
transaction contemplated hereby and the process leading to such transaction,
each Commitment Party has been, is, and will be acting solely as a principal and
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for you or any of your affiliates, stockholders, creditors or employees or any
other party, (v) no Commitment Party has assumed and will not assume an
advisory, agency or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether a Commitment Party has advised or is
currently advising you or your affiliates on other matters) and no Commitment
Party has any obligation to you or your affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth in
this Commitment Letter and (vi) the Commitment Parties and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from yours and those of your affiliates, and no Commitment
Party has any obligation to disclose any of such interests to you or your
affiliates. To the fullest extent permitted by law, you hereby waive and release
any claims that you may have against the Commitment Parties with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by this Commitment Letter.

 

8



--------------------------------------------------------------------------------

As you know, Goldman Sachs (together with its affiliates, “GS”) is a full
service financial institution engaged, either directly or through its
affiliates, in a broad array of activities, including commercial and investment
banking, financial advisory, market making and trading, investment management
(both public and private investing), investment research, principal investment,
financial planning, benefits counseling, risk management, hedging, financing,
brokerage and other financial and non-financial activities and services
globally. In the ordinary course of their various business activities, GS and
funds or other entities in which GS invests or with which they co-invest, may at
any time purchase, sell, hold or vote long or short positions and investments in
securities, derivatives, loans, commodities, currencies, credit default swaps
and other financial instruments for their own account and for the accounts of
their customers. In addition, GS may at any time communicate independent
recommendations and/or publish or express independent research views in respect
of such assets, securities or instruments. Any of the aforementioned activities
may involve or relate to assets, securities and/or instruments of you or the
Acquired Business and/or other entities and persons which may (i) be involved in
transactions arising from or relating to the arrangement contemplated by this
Commitment Letter or (ii) have other relationships with you or your affiliates.

Each Commitment Party hereby notifies you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), that it is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information, in accordance with the U.S.A. Patriot Act.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of paragraphs 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties are terminated prior
to the effectiveness of the Bridge Facility; provided that (x) if the Credit
Documentation becomes effective, the reimbursement, indemnification, choice of
law, and waiver of jury trial provisions contained herein shall be superseded by
the corresponding provisions of the Credit Documentation and (y) the syndication
and information provisions shall terminate on the Syndication Date.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter or the Fee Letter and, with respect to any other suit,
action or proceeding between the Borrower or any of its affiliates and an
Indemnified Party arising out of or relating to the Transactions, and
irrevocably agrees that all claims in respect of any such

 

9



--------------------------------------------------------------------------------

suit, action or proceeding may be heard and determined in any such court. The
parties hereto agree that service of any process, summons, notice or document by
registered mail addressed to you shall be effective service of process against
you for any suit, action or proceeding relating to any such dispute. Each party
hereto waives, to the fullest extent permitted by applicable law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceedings brought in any such court, and any claim that any such
suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction you are or may be subject by suit upon judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Bridge Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by you and us.

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement (subject to the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization and other similar laws relating to or
affecting creditors’ rights generally and general principles of equity) with
respect to the subject matter contained herein, including an agreement to
negotiate in good faith the Credit Documentation by the parties hereto in a
manner consistent with this Commitment Letter, it being acknowledged and agreed
that the funding of the Bridge Facility is subject to the conditions precedent
set forth in Section 5 of this Commitment Letter and in Exhibit B hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). Each Initial
Lender may assign all or a portion of its commitment hereunder to one or more
Permitted Assignees; provided that no such assignment shall relieve such Initial
Lender of its obligations hereunder, except to the extent such assignment is
evidenced by (i) a Joinder Agreement or (ii) the Credit Documentation. In
addition, all or any portion of the commitments hereunder may be assigned
between GS Bank and GSLP (and such assignment shall relieve the assignor of its
commitment hereunder to the extent of such assignment), and any reductions in
the commitments of Goldman Sachs hereunder may be allocated between GS Bank and
GSLP as they may decide in their sole discretion.

Any and all obligations of, and services to be provided by Goldman Sachs
hereunder (including, without limitation, an Initial Lender’s commitment) may be
performed and any and all rights of Goldman Sachs hereunder may be exercised by
or through any of its affiliates or branches and, in connection with such
performance or exercise, Goldman Sachs may exchange with such affiliates or
branches information concerning you and your affiliates that may be the subject
of the transactions contemplated hereby and, to the extent so employed, such
affiliates and branches shall be entitled to the benefits afforded to Goldman
Sachs hereunder.

Please indicate your acceptance of the terms hereof and of the Fee Letter by
returning to us executed counterparts of this Commitment Letter and the Fee
Letter, and paying the fees specified in the Fee Letter to be payable upon
acceptance of this Commitment Letter, by wire transfer of immediately available
funds to the account specified by us, not later than 11:59 p.m. (New York City
time) on April 18, 2017,

 

10



--------------------------------------------------------------------------------

whereupon the undertakings of the parties with respect to the Bridge Facility
shall become effective to the extent and in the manner provided hereby. This
offer shall terminate with respect to the Bridge Facility if not so accepted by
you at or prior to that time. Thereafter, all commitments and undertakings of
the Commitment Party hereunder (or under the Credit Documentation, as
applicable) will expire on the earliest of (a) the Outside Date (as defined in
the Acquisition Agreement as in effect on the date hereof), (b) the closing of
the Acquisition (after giving effect to the funding of the Bridge Facility on
such date) or the execution of the Credit Documentation, (c) the date that the
Acquisition Agreement expires in accordance with its terms or your or your
applicable subsidiary’s obligations to consummate the Acquisition under the
Acquisition Agreement terminate in accordance with its terms or you inform us in
writing that you have abandoned your pursuit of the Acquisition and (d) receipt
by GS Bank of written notice from the Borrower of its election to terminate all
commitments under the Bridge Facility in full.

[The remainder of this page intentionally left blank.]

 

11



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours, GOLDMAN SACHS BANK USA

By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title: Authorized Signatory

GOLDMAN SACHS LENDING PARTNERS LLC

By:  

/s/ Robert Ehudin

  Name: Robert Ehudin   Title: Authorized Signatory

 

[Project Fortis – Commitment Letter Signature Page]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first written above:

 

CARDINAL HEALTH, INC.

By:  

/s/ Michael Kaufmann

  Name: Michael Kaufmann   Title: Chief Financial Officer

 

[Project Fortis – Commitment Letter Signature Page]



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

 

Borrower:   Cardinal Health, Inc., an Ohio corporation (the “Borrower”).
Guarantors:   None. Transactions:   The Borrower intends to acquire (the
“Acquisition”) assets and equity interests previously identified as “Fortis”
(the “Acquired Business”) from Medtronic plc, an Irish public limited company
(the “Seller”), pursuant to the Stock and Asset Purchase Agreement, dated as of
April 18, 2017 (as amended in accordance with clause (i) of Exhibit B, the
“Acquisition Agreement”) between the Borrower (or an Affiliate (as such term is
defined in the Acquisition Agreement as in effect on the date hereof) of the
Borrower to the extent the Borrower’s rights and obligations under the
Acquisition Agreement are assigned to such Affiliate prior to the Closing Date)
and the Seller for an aggregate cash consideration set forth in the Acquisition
Agreement as in effect on the date hereof (“Acquisition Consideration”). In
connection with the Acquisition, the Borrower intends to (a) issue senior
unsecured notes through a public offering or in a private placement (the “Senior
Notes”) or borrow under a 364-day senior unsecured bridge term loan credit
facility described below under the caption “Bridge Facility” and (b) pay the
fees and expenses incurred in connection with the foregoing (including the
Acquisition) (the “Transaction Costs”). The transactions described in this
paragraph are collectively referred to herein as the “Transactions”.
Administrative Agent:   Goldman Sachs Bank USA (“GS Bank”) will act as sole and
exclusive administrative agent for the Lenders (the “Administrative Agent”).
Sole Lead Arranger and Sole Bookrunning Manager:   GS Bank (in such capacity,
the “Lead Arranger”). Lenders:   GS Bank, Goldman Sachs Lending Partners LLC and
other banks, financial institutions and institutional lenders selected in
accordance with the terms of the Commitment Letter. Bridge Facility:   A 364-day
senior unsecured bridge term loan credit facility in an aggregate principal
amount in U.S. dollars of up to $4.5 billion (the “Bridge Facility”).

 

A-1



--------------------------------------------------------------------------------

Purpose:   The proceeds shall be used by the Borrower (i) to pay the Acquisition
Consideration and (ii) to pay the Transaction Costs. Interest Rates and Fees:  
As set forth in Annex I hereto. Calculation of Interest and Fees:   Other than
calculations in respect of interest at the Base Rate (as defined on Annex I
hereto) (which shall be made on the basis of actual number of days elapsed in a
365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360-day year. Cost and Yield
Protection:   Substantially similar to the Amended and Restated Credit Agreement
dated as of June 16, 2016 among the Borrower, JPMorgan Chase Bank, N.A. as
administrative agent, and the other parties thereto (as in effect on the date
hereof, the “Revolving Credit Agreement”).   For purposes hereof, the term
“substantially similar to the Revolving Credit Agreement” and words of similar
import means substantially the same as the Revolving Credit Agreement as in
effect on the date hereof with modifications (a) as are necessary to reflect the
other terms specifically set forth in this Commitment Letter (including the
nature of the Bridge Facility as a bridge facility) and the Fee Letter, (b) to
reflect any changes in law or accounting standards since the date of the
Revolving Credit Agreement and (c) to reflect the operational or administrative
requirements of the Administrative Agent, as reasonably agreed by the Borrower.
Maturity:   The Bridge Facility will mature on the date that is 364 days after
the Closing Date (the “Maturity Date”). Scheduled Amortization:   None.
Mandatory Prepayments and Commitment Reductions:  

On or prior to the Closing Date, the aggregate commitments in respect of the
Bridge Facility under the Commitment Letter or under the Credit Documentation
(as applicable) shall be permanently reduced, and after the Closing Date, the
aggregate loans under the Bridge Facility shall be prepaid, in each case,
dollar-for-dollar, by the following amounts, within one business day of receipt
of such amount:

 

(a) 100% of the Net Cash Proceeds (as defined below) actually received by the
Borrower or any of its domestic subsidiaries after the Closing Date from all
non-ordinary course asset sales or other dispositions of property by the
Borrower and its domestic subsidiaries (including proceeds from the sale of
stock of any domestic subsidiary of the Borrower), with exceptions for (i) the
transfer or contribution of assets or equity interests among the Borrower and
its subsidiaries, (ii) sales or other dispositions the Net Cash Proceeds of
which individually (in any

 

A-2



--------------------------------------------------------------------------------

  single transaction or series of related transactions) do not exceed
$50,000,000 and (iii) other sales and dispositions the Net Cash Proceeds of
which do not exceed $250,000,000 in the aggregate, in each case to the extent
that such Net Cash Proceeds are not reinvested (or committed to be reinvested
pursuant to a binding agreement) in the business of the Borrower or any of its
subsidiaries within 9 months following receipt thereof;   (b) 100% of the Net
Cash Proceeds actually received by the Borrower or any of its domestic
subsidiaries after the date of the Commitment Letter from any incurrence of debt
for borrowed money (including, without limitation, any Senior Notes) by the
Borrower or any of its domestic subsidiaries, other than Excluded Debt. For
purposes hereof, “Excluded Debt” shall mean (i) any intercompany debt of the
Borrower or any of its subsidiaries, (ii) any debt of the Borrower or any of its
subsidiaries incurred in the ordinary course under Revolving Credit Agreement or
any other ordinary course borrowings under working capital, overdraft or other
revolving or other debt facilities, (iii) debt facilities relating to customer
loan programs, (iv) any commercial paper issued in the ordinary course of
business, (v) any debt of the Borrower or any of its subsidiaries incurred in
the ordinary course under the Fourth Amended and Restated Receivables Purchase
Agreement dated as of November 1, 2013 among Cardinal Health Funding, LLC,
Griffin Capital, LLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch,
as the agent and the other parties thereto, as amended (the “Receivables
Purchase Agreement”), (vi) factoring arrangements, capital leases, financial
leases, hedging and cash management arrangements, repurchase agreements and
reverse repurchase agreements, including the renewal, replacement, increase,
extension or refinancing of each of the foregoing, (vii) ordinary course
purchase money and equipment financings and similar obligations, including the
renewal, replacement, increase, extension or refinancing of each of the
foregoing, (viii) any debt assumed or acquired in connection with the
Acquisition, (ix) other debt to be mutually agreed and (x) any debt incurred to
refinance, replace, repay, redeem, or extend the foregoing (other than clause
(viii) above) that does not increase the aggregate committed or principal amount
thereof; provided that in the case of the Revolving Credit Agreement, the
Receivables Purchase Agreement or any commercial paper issued in the ordinary
course of business, such refinancing, replacement, repayment, redemption or
extension is funded with substantially similar debt obligations; and   (c) 100%
of the Net Cash Proceeds actually received by the Borrower from any issuance of
equity or equity-linked securities (in a public offering or private placement)
by the Borrower, other than (i) equity or equity-linked securities issued in
connection with employee stock option plans or similar equity-based compensation
or pension plans, (ii) equity or equity-linked securities issued in connection
with the funding of an acquisition or the making of an investment by the
Borrower or any of its subsidiaries (other than the Acquisition), (iii) upon
vesting,

 

A-3



--------------------------------------------------------------------------------

  exercise, exchange or conversion of restricted stock units, performance stock
units, options or other rights to acquire shares of common stock, (iv) to or by
a subsidiary of Borrower to any other subsidiary of Borrower, and (v) other
issuances of equity or equity-linked securities the Net Cash Proceeds of which
do not exceed $100,000,000 in the aggregate.   “Net Cash Proceeds” shall mean:  
(a) with respect to a sale or other disposition of any assets of the Borrower or
any of its domestic subsidiaries, the excess, if any, of (i) the cash received
in connection therewith (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) payments made to retire any debt
that is secured by such asset and that is required to be repaid in connection
with the sale thereof (other than loans under the Bridge Facility), (B) the
reasonable expenses incurred by the Borrower or any of its subsidiaries in
connection therewith, (C) taxes reasonably estimated to be payable in connection
with such transaction, and (D) the amount of reserves established by the
Borrower or any of its subsidiaries in good faith and pursuant to commercially
reasonable practices for adjustment in respect of the sale price of such asset
or assets in accordance with applicable generally accepted accounting
principles, provided that if the amount of such reserves exceeds the amounts
charged against such reserve, then such excess, upon the determination thereof,
shall then constitute Net Cash Proceeds;   (b) with respect to the issuances,
offerings of placements of debt obligations, the excess, if any, of (i) cash
received by the Borrower or any of its domestic subsidiaries in connection with
such issuance over (ii) the sum of (A) payments made to retire any debt that is
required to be repaid in connection with such issuance (other than loans under
the Bridge Facility), and (B) the underwriting discounts and commissions and
other reasonable expenses incurred by the Borrower or any of its subsidiaries in
connection with such issuance; and   (c) with respect to the issuances of equity
or equity-linked securities, the excess, if any, of (i) cash received by the
Borrower in connection with such issuance over (ii) the underwriting discounts
and commissions and other reasonable expenses incurred by the Borrower or any of
its subsidiaries in connection with such issuance.   In addition, the
commitments shall terminate on the earliest of (x) the Outside Date (as defined
in the Acquisition Agreement as in effect on the date hereof), (y) the closing
of the Acquisition (after giving effect to the funding of the Bridge Facility on
such date), and (z) the date that the Acquisition Agreement expires in
accordance with its terms or the date that the Borrower’s or the Borrower’s
applicable subsidiary’s obligations to consummate the Acquisition under the
Acquisition

 

A-4



--------------------------------------------------------------------------------

  Agreement are terminated in accordance with its terms or the Borrower informs
the Administrative Agent in writing that it has abandoned its pursuit of the
Acquisition.   The Borrower shall provide the Administrative Agent with prompt
written notice of any mandatory prepayment or commitment reduction required by
this section. Optional Prepayments and Commitment Reductions:   The Bridge
Facility may be prepaid at any time in whole or in part without premium or
penalty, upon written notice, at the option of the Borrower, except that any
prepayment of Eurodollar Rate advances other than at the end of the applicable
interest periods therefor shall be made with reimbursement for any funding
losses and redeployment costs of the Lenders resulting therefrom. The commitment
under the Bridge Facility may be reduced permanently or terminated by the
Borrower at any time without penalty. Conditions Precedent to Borrowing on the
Closing Date:   The borrowing under the Bridge Facility on the Closing Date will
be subject solely to the conditions precedent set forth in Section 5 of the
Commitment Letter and Exhibit B to the Commitment Letter. Representations and
Warranties:   Substantially similar to the Revolving Credit Agreement and
limited to the following: (i) Existence and Standing; (ii) Authorization and
Validity; (iii) No Conflict; Government Consent; Other Consents (provided that
such representations with respect to conflicts with law, government consents and
creation of liens in the definitive documentation for the Bridge Facility shall
be subject to a material adverse effect standard); (iv) Financial Statements;
(v) Material Adverse Change; (vi) Taxes; (vii) Litigation and Contingent
Obligations; (viii) Subsidiaries; (ix) ERISA; (x) Accuracy of Information;
(xi) Regulation U; (xii) Maintenance of Property; (xiii) Insurance; (xiv) Plan
Assets; Prohibited Transactions; (xv) Environmental Matters; (xvi) Investment
Company Act; (xvii) Default; (xviii) Compliance with Laws and
(xiv) Anti-Corruption Laws and Sanctions. Covenants:   Substantially similar to
the Revolving Credit Agreement and limited to the following:   (a)   Affirmative
Covenants: (i) Financial Reporting; (ii) Use of Proceeds; Margin Stock;
(iii) Notice of Default; (iv) Conduct of Business; Maintenance of Property,
Books and Records; (v) Taxes; (vi) Insurance; (vii) Compliance with Laws; and
(viii) Inspection.

 

A-5



--------------------------------------------------------------------------------

  (b)   Negative Covenants: (i) Liens; (ii) Subsidiary Indebtedness and
(iii) Contingent Obligations.   (c)   Financial Covenant:     •    Maximum
Consolidated Leverage Ratio calculated in a manner substantially similar to the
Revolving Credit Agreement, which will be amended pursuant to the Revolver
Amendment to increase the Maximum Consolidated Leverage Ratio to 4.25 to 1.00
for a period of 12 months after the Closing Date, then stepping down to 3.75 to
1.00 for a period of 6 months thereafter, and then further stepping down to 3.25
to 1.00 thereafter; provided that if the Revolver Amendment is not effective on
or before the Closing Date, the Maximum Consolidated Leverage Ratio shall be
calculated in a manner substantially similar to the Revolving Credit Agreement
as in effect on the Closing Date). Events of Default:   Substantially similar to
the Revolving Credit Agreement and limited to the following: (i) inaccuracy of
any representation or warranty in any material respect; (ii) nonpayment of
principal interest, fee or other amounts; (iii) breach of notice of default or
financial covenants; (iv) breach of terms or provisions of the Credit
Documentation (with 30-day grace period after written notice from Administrative
Agent); (v) cross-payment default and cross-acceleration; (vi) bankruptcy or
insolvency defaults; (vii) monetary judgment defaults and material non-monetary
judgment defaults; (viii) customary ERISA defaults; (ix) change of control; and
(x) actual or asserted impairment of the Credit Documentation. Assignments and
Participations:   Substantially similar to the Revolving Credit Agreement
(subject, in the case of assignments prior to the Closing Date, to the
provisions of the Commitment Letter (which for the avoidance of doubt shall
apply to all Lenders), and provided that in no event will any assignment or
participation be permitted to Disqualified Lenders). Notwithstanding the
foregoing, to the extent that prior to the Closing Date commitments with respect
to the Bridge Facility have been syndicated to a person that is not a Permitted
Assignee as permitted by the Commitment Letter, the Initial Lenders may assign
the corresponding Loans to such person following the funding of such Loans on
the Closing Date without the consent of the Borrower. Waivers and Amendments:  
Substantially similar to the Revolving Credit Agreement. Indemnification:  
Substantially similar to the Revolving Credit Agreement, but having the scope
and subject to qualifications and exceptions consistent with those provided in
the Commitment Letter.

 

A-6



--------------------------------------------------------------------------------

Governing Law:   New York. Expenses:   Substantially similar to the Revolving
Credit Agreement. Counsel to the Administrative Agent:   Davis Polk & Wardwell
LLP. Choice of Law; Consent to Jurisdiction; Waiver Of Jury Trial:  
Substantially similar to the Revolving Credit Agreement.

 

A-7



--------------------------------------------------------------------------------

ANNEX I

TO EXHIBIT A

 

Interest Rates:    The interest rates per annum applicable to the Bridge
Facility will be, at the option of the Borrower (i) Eurocurrency Rate
(calculated on a 360-day basis) plus the Applicable LIBOR Margin (as hereinafter
defined) or (ii) the Base Rate (calculated on a 365/366-day basis) plus the
Applicable Base Rate Margin (as hereinafter defined).    The Borrower may select
interest periods of one, two, three or six months (and, if agreed to by all
relevant Lenders, twelve months) for Eurocurrency Rate advances. Interest shall
be payable at the end of the selected interest period, but no less frequently
than quarterly.    “Eurocurrency Rate” and “Base Rate” will be defined
substantially similar to the manner in which they are defined in the Revolving
Credit Agreement and shall include a 0% floor in each case. Default Interest:   
During the continuance of an event of default, the Required Lenders may, at
their option and by prior written notice to the Borrower, declare that each loan
shall bear interest for the remainder of the applicable interest period at the
rate otherwise applicable to such loan plus 2%; provided that such default
interest rate shall apply automatically upon a bankruptcy or insolvency-related
event of default.

Applicable LIBOR Margin:

  

 

Level Status

  

Level I
Status

  

Level II
Status

  

Level III

Status

  

Level IV
Status

  

Level V

Status

Reference Rating S&P/ Moody’s/ Fitch*    ³A/A2/A    A-/A3/A-    BBB+/Baa1/


BBB+

   BBB/Baa2/


BBB

   £


BBB–/Baa3/

BBB-

Closing Date through 89 days following the Closing Date    75.0 bps    87.5 bps
   112.5 bps    125.0 bps    150.0 bps 90th day following the Closing Date
through 179th day following the Closing Date    100.0 bps    112.5 bps   
137.5 bps    150.0 bps    175.0 bps 180th day following the Closing Date through
269th day following the Closing Date    125.0 bps    137.5 bps    162.5 bps   
175.0 bps    200.0 bps From the 270th day following the Closing Date    150.0
bps    162.5 bps    187.5 bps    200.0 bps    225.0 bps

 

A-I-1



--------------------------------------------------------------------------------

* For the purpose hereof and the definition of “Applicable Ticking Fee Rate”
below, the following terms have the following meanings, subject to the final
three paragraphs of this section:

“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A2 or better / the Borrower’s S&P Rating is A or better / the
Borrower’s Fitch Rating is A or better.

“Level II Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status / the Borrower’s Moody’s Rating is A3 or better /
the Borrower’s S&P Rating is A- or better / the Borrower’s Fitch Rating is A- or
better.

“Level III Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status or Level II Status / the Borrower’s Moody’s Rating
is Baa1 or better / the Borrower’s S&P Rating is BBB+ or better / the Borrower’s
Fitch Rating is BBB+ or better.

“Level IV Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status or Level III Status / the
Borrower’s Moody’s Rating is Baa2 or better / the Borrower’s S&P Rating is BBB
or better / the Borrower’s Fitch Rating is BBB or better.

“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Public Debt Rating” means any of the Fitch Rating, the Moody’s Rating and the
S&P Rating, as applicable.

“S&P Rating” means, at any time, the rating issued by S&P, and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.

The Applicable LIBOR Margin shall be determined in accordance with the foregoing
table based on the Borrower’s Status as determined from its then-current
Moody’s, S&P and Fitch Ratings. The credit rating in effect on any date for the
purposes of this Schedule is that in effect at the close of business on such
date. If at any time the Borrower only has one (1) rating from either S&P,
Moody’s or Fitch, then such rating shall apply. If at any time the Borrower does
not have a rating from at least one of S&P, Moody’s or Fitch, Level V Status
shall exist.

In the event that a split occurs between the three (3) ratings, then the
following shall apply:

(a) if two (2) of the three (3) ratings established by or deemed to have been
established by S&P, Moody’s or Fitch fall within the same Level, but one
(1) rating falls within a different Level, the Applicable LIBOR Margin shall be
based upon the two (2) ratings that fall within the same Level; and

(b) if all three (3) ratings established by or deemed to have been established
by S&P, Moody’s or Fitch each fall within a different Level, the Applicable
LIBOR Margin shall be based upon the middle rating of the three (3).

 

A-I-2



--------------------------------------------------------------------------------

In the event that the Borrower has only two (2) ratings and a split occurs
between these ratings, then the following shall apply:

(a) if the two (2) ratings established by or deemed to have been established by
S&P, Moody’s or Fitch differ by one Level, the Applicable LIBOR Margin shall be
based upon the higher rating of the two (2); and

(b) if the two (2) ratings established by or deemed to have been established by
S&P, Moody’s or Fitch differ by more than one Level, the Applicable LIBOR Margin
shall be based upon a rating that would be one Level higher (with Level I being
the highest Level and Level V being the lowest level) than the lower rating.

 

Applicable Base Rate Margin:    The greater of (i) 0% and (ii) the Applicable
LIBOR Margin minus 1.0%. Duration Fees:    The Borrower will pay a fee (the
“Duration Fee”), for the ratable benefit of the Lenders, in an amount equal to
(i) 0.50% of the aggregate principal amount of the loans under the Bridge
Facility outstanding on the date which is 90 days after the Closing Date, due
and payable in cash on such 90th day (or if such day is not a business day, the
next business day); (ii) 0.75% of the aggregate principal amount of the loans
under the Bridge Facility outstanding on the date which is 180 days after the
Closing Date, due and payable in cash on such 180th day (or if such day is not a
business day, the next business day); and (iii) 1.00% of the aggregate principal
amount of the loans under the Bridge Facility outstanding on the date which is
270 days after the Closing Date, due and payable in cash on such 270th day (or
if such day is not a business day, the next business day). Undrawn Fees:    The
Borrower will pay a fee (the “Ticking Fee”), for the ratable benefit of the
Lenders, in an amount equal to a rate per annum equal to the Applicable Ticking
Fee Rate as determined based on the Borrower’s Status as in effect on the date
of the Commitment Letter (the “Commitment Date”) times the actual daily undrawn
portion of the commitments in respect of the Bridge Facility, calculated based
on the number of days (if any) elapsed in a 360-day year, from and including the
later of (x) the date of execution of the Credit Documentation and (y) the day
that is 60 days after the date of execution of the Commitment Letter to but
excluding the Fee Payment Date (as defined below), payable upon the earlier of
(i) termination or expiration of the commitments under the Bridge Facility and
(ii) the Closing Date (the “Fee Payment Date”).

 

A-I-3



--------------------------------------------------------------------------------

   To the extent that, after the Commitment Date, the rating agencies update the
Public Debt Ratings (pro forma for all or a portion of the Transactions) on or
prior to the earlier of the termination of the commitments and the date that is
three business days after the Closing Date (the date of such change in Public
Debt Ratings, the “Ratings Date”) such that the Borrower’s Status on the Ratings
Date is lower than its Status on the Commitment Date, you agree that the Ticking
Fee payable hereunder shall be adjusted to reflect such lower Status (as if such
lower Status had been in effect on the Commitment Date) and to pay to the
Administrative Agent for the account of each Lender on the later of the Fee
Payment Date and the date that is three business days after the Ratings Date
such additional amounts as may be necessary to reflect such incremental Ticking
Fee that would have been payable had the Borrower’s Status on the Ratings Date
been in effect on the Commitment Date.

Applicable Ticking Fee Rate:

 

Level Status

  

Level I
Status

  

Level II
Status

  

Level III

Status

  

Level IV
Status

  

Level V

Status

Reference Rating S&P/ Moody’s/ Fitch*    ³A/A2/A    A-/A3/A-    BBB+/Baa1/


BBB+

   BBB/Baa2/


BBB

   £


BBB–/Baa3/

BBB-

Applicable Ticking Fee Rate    7.0 bps    8.0 bps    10.0 bps    12.5 bps   
20.0 bps

 

A-I-4



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit B is attached.

The initial borrowing under the Bridge Facility will be subject to the following
additional conditions precedent:

(i) The Acquisition Agreement (including all schedules and exhibits thereto)
shall be satisfactory to the Lead Arranger (it being understood that the
Acquisition Agreement (including all schedules and exhibits thereto) delivered
to the Lead Arranger on April 18, 2017 is satisfactory). The Acquisition shall
be consummated substantially concurrently with the closing under the Bridge
Facility in accordance with the Acquisition Agreement after giving effect to any
modifications, amendments, consents or waivers thereto, other than those
modifications, amendments, consents or waivers by you that are materially
adverse to the Lenders or the Lead Arranger without the Lead Arranger’s prior
written consent, it being understood and agreed that (x) any decrease in the
Acquisition Consideration by more than 15%, unless applied to reduce commitments
with respect to the Bridge Facility on a dollar-for-dollar basis and (y) any
modification to the definition of “Acquired Business Material Adverse Effect”,
in each case, shall be deemed to be materially adverse to the interests of the
Lenders.

(ii) (x) The Lead Arranger shall have received for the Borrower (a) U.S. GAAP
audited consolidated balance sheets and related statements of earnings,
shareholders’ equity and cash flows for the three most recent fiscal years ended
at least 60 days prior to the Closing Date and (b) U.S. GAAP unaudited
consolidated balance sheets and related statements of earnings and cash flows
for each subsequent fiscal quarter ended at least 40 days before the Closing
Date. The Lead Arranger hereby acknowledges receipt of the financial statements
in the foregoing clause (a) for the fiscal years ended June 30, 2016, June 30,
2015 and June 30, 2014, and in the foregoing clause (b) for the fiscal quarters
ended September 30, 2016 and December 31, 2016. The Borrower’s filing of any
required audited financial statements with respect to the Borrower on Form 10-K
or required unaudited financial statements with respect to the Borrower on Form
10-Q, in each case, will satisfy the requirements under clauses (a) or (b), as
applicable, of this paragraph.

(iii) (A) The Administrative Agent shall have received customary legal opinions,
corporate organizational documents of the Borrower, a good standing certificate
of the Borrower, resolutions of the appropriate governing body with respect to
the Borrower, a customary closing certificate with respect to the Borrower and
an appropriate borrowing notice and (B) the Acquisition Agreement
Representations and the Specified Representations shall be true and correct in
all material respects.

(iv) The Lead Arranger, the Administrative Agent and the Lenders shall have
received all fees and expenses required to be paid on or prior to the Closing
Date pursuant to the Fee Letter and invoiced to the Company at least three
business days prior to the Closing Date.

 

B-1



--------------------------------------------------------------------------------

(v) The Lead Arranger shall have received, at least three business days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act requested
by the Lead Arranger at least ten business days prior to the Closing Date.

 

B-2